Exhibit 99.1

 

PARTICLE DRILLING TECHNOLOGIES, INC.

 

2005 STOCK INCENTIVE PLAN

 

I.                                         PURPOSE

 

The purpose of the PARTICLE DRILLING TECHNOLOGIES, INC. 2005 STOCK INCENTIVE
PLAN (the “Plan”) is to provide a means through which PARTICLE DRILLING
TECHNOLOGIES, INC., a Nevada corporation (the “Company”), and its Affiliates may
attract able persons to serve as Directors or Consultants or to enter the employ
of the Company and its Affiliates and to provide a means whereby those
individuals upon whom the responsibilities of the successful administration and
management of the Company and its Affiliates rest, and whose present and
potential contributions to the Company and its Affiliates are of importance, can
acquire and maintain stock ownership, thereby strengthening their concern for
the welfare of the Company and its Affiliates.  A further purpose of the Plan is
to provide such individuals with additional incentive and reward opportunities
designed to enhance the profitable growth of the Company and its Affiliates. 
Accordingly, the Plan provides for granting Incentive Stock Options, options
that do not constitute Incentive Stock Options, Restricted Stock Awards, or any
combination of the foregoing, as is best suited to the circumstances of the
particular employee, Consultant or Director as provided herein.

 

II.                                     DEFINITIONS

 

The following definitions shall be applicable throughout the Plan unless
specifically modified by any paragraph:

 

(a)           “Affiliate” means any corporation, partnership, limited liability
company or partnership, association, trust or other organization which, directly
or indirectly, controls, is controlled by, or is under common control with, the
Company.  For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (i) to vote more than 50% of
the securities having ordinary voting power for the election of directors of the
controlled entity or organization, or (ii) to direct or cause the direction of
the management and policies of the controlled entity or organization, whether
through the ownership of voting securities or by contract or otherwise.

 

(b)           “Award” means, individually or collectively, any Option or
Restricted Stock Award.

 

(c)           “Board” means the Board of Directors of the Company.

 

(d)           “Code” means the Internal Revenue Code of 1986, as amended. 
Reference in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.

 

(e)           “Committee” means a committee of the Board that is selected by the
Board as provided in Paragraph IV(a).

 

--------------------------------------------------------------------------------


 

(f)            “Common Stock” means the common stock, par value $0.001 per
share, of the Company, or any security into which such common stock may be
changed by reason of any transaction or event of the type described in Paragraph
IX.

 

(g)           “Company” means Particle Drilling Technologies, Inc., a Nevada
corporation, and any successor thereto that adopts the Plan.

 

(h)           “Consultant” means any person who is not an employee or a Director
and who is providing advisory or consulting services to the Company or any
Affiliate.

 

(i)            “Corporate Change” shall have the meaning assigned to such term
in Paragraph IX(c) of the Plan.

 

(j)            “Director” means an individual who is a member of the Board.

 

(k)           An “employee” means any person (including a Director) in an
employment relationship with the Company or any Affiliate.

 

(l)            “Fair Market Value” means, as of any specified date, the mean of
the high and low sales prices of the Common Stock (i) reported by the National
Market System of NASDAQ on that date or (ii) if the Common Stock is listed on a
national stock exchange, reported on the stock exchange composite tape on that
date (or such other reporting service approved by the Committee); or, in either
case, if no prices are reported on that date, on the last preceding date on
which such prices of the Common Stock are so reported.  If the Common Stock is
traded over the counter at the time a determination of its fair market value is
required to be made hereunder, its fair market value shall be deemed to be equal
to the average between the reported high and low or closing bid and asked prices
of Common Stock on the most recent date on which Common Stock was publicly
traded.  In the event Common Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate.

 

(m)          “Incentive Stock Option” means an incentive stock option within the
meaning of section 422 of the Code.

 

(n)           “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

(o)           “Option” means an Award granted under Paragraph VII of the Plan
and includes both Incentive Stock Options to purchase Common Stock and Options
that do not constitute Incentive Stock Options to purchase Common Stock.

 

(p)           “Option Agreement” means a written agreement between the Company
and a Participant with respect to an Option.

 

(q)           “Participant” means an employee, Consultant, or Director who has
been granted an Award.

 

(r)            “Plan” means the Particle Drilling Technologies, Inc. 2005 Stock
Incentive Plan, as amended from time to time.

 

2

--------------------------------------------------------------------------------


 

(s)           “Restricted Stock Agreement” means a written agreement between the
Company and a Participant with respect to a Restricted Stock Award.

 

(t)            “Restricted Stock Award” means an Award granted under Paragraph
VIII of the Plan.

 

(u)           “Stock Appreciation Right” shall have the meaning assigned to such
term in Paragraph VII(d) of the Plan.

 

III.                                 EFFECTIVE DATE AND DURATION OF THE PLAN

 

The Plan shall become effective upon the date of its adoption by the Board and
may be presented to the stockholders of the Company for approval within 12
months therafter. If such stockholder approval is not obtained within 12 months
of the adoption of the Plan by the Board, the Plan shall remain in full force
and effect; provided, however, that notwithstanding any provision in the Plan or
in any Option Agreement to the contrary, no Incentive Stock Options shall
thereafter be granted under the Plan and all Options theretofore granted and
intended to constitute Incentive Stock Options shall be automatically converted
into Options that do not constitute Incentive Stock Options without need for any
action on the part of the Board, the Committee or any Participant.  Further,
notwithstanding any provision in the Plan or in any Option Agreement to the
contrary, no Option intended to constitute an Incentive Stock Option shall be
exercisable prior to the expiration of 12 months following the date of the
adoption of the Plan by the Board.  No further Awards may be granted under the
Plan after 10 years from the date the Plan is adopted by the Board.  The Plan
shall remain in effect until all Options granted under the Plan have been
satisfied or expired, and all Restricted Stock Awards granted under the Plan
have vested or been forfeited.

 

IV.                                ADMINISTRATION

 

(a)           Composition of Committee.  The Plan shall be administered by a
committee of, and appointed by, the Board that shall be comprised solely of two
or more “Non-Employee Directors” (as defined in SEC Rule 16b-3 promulgated under
the 1934 Act, as such may be amended from time to time, and any successor rule,
regulation or statute fulfilling the same or similar function).

 

(b)           Powers.  Subject to the express provisions of the Plan, the
Committee shall have authority, in its discretion, to determine which employees,
Consultants, or Directors shall receive an Award, the time or times when such
Award shall be made, whether an Incentive Stock Option or nonqualified Option
shall be granted, and the number of shares to be subject to each Option or
Restricted Stock Award.  In making such determinations, the Committee shall take
into account the nature of the services rendered by the respective employees,
Consultants, or Directors, their present and potential contribution to the
Company’s success and such other factors as the Committee in its discretion
shall deem relevant.

 

(c)           Additional Powers.  The Committee shall have such additional
powers as are delegated to it by the other provisions of the Plan.  Subject to
the express provisions of the Plan, this shall include the power to construe the
Plan and the respective agreements executed hereunder, to prescribe rules and
regulations relating to the Plan, and to determine the terms, restrictions and
provisions of the agreement relating to each Award, including such terms,

 

3

--------------------------------------------------------------------------------


 

restrictions and provisions as shall be requisite in the judgment of the
Committee to cause designated Options to qualify as Incentive Stock Options, and
to make all other determinations necessary or advisable for administering the
Plan.  The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any agreement relating to an Award in the
manner and to the extent it shall deem expedient to carry it into effect.  The
determinations of the Committee on the matters referred to in this Paragraph IV
shall be conclusive.

 

V.                                    SHARES SUBJECT TO THE PLAN; GRANT OF
AWARDS

 

(a)           Shares Subject to the Plan.  Subject to adjustment in the same
manner as provided in Paragraph IX with respect to shares of Common Stock
subject to Options then outstanding, the aggregate number of shares of Common
Stock that may be issued under the Plan, and the aggregate number of shares of
Common Stock that may be issued under the Plan through Incentive Stock Options,
shall not exceed 2,000,000 shares.  Shares shall be deemed to have been issued
under the Plan only to the extent actually issued and delivered pursuant to an
Award.  To the extent that an Award lapses or the rights of its holder
terminate, any shares of Common Stock subject to such Award shall again be
available for the grant of an Award under the Plan.  In addition, shares issued
under the Plan and forfeited back to the Plan, shares surrendered in payment of
the exercise price or purchase price of an Award, and shares withheld for
payment of applicable employment taxes and/or withholding obligations associated
with an Award shall again be available for the grant of an Award under the Plan.

 

(b)           Grant of Awards. The Committee may from time to time grant Awards
to one or more employees, Consultants, or Directors determined by it to be
eligible for participation in the Plan in accordance with the terms of the Plan.

 

(c)           Stock Offered.  Subject to the limitations set forth in Paragraph
V(a), the stock to be offered pursuant to the grant of an Award may be
authorized but unissued Common Stock or Common Stock previously issued and
outstanding and reacquired by the Company.  Any of such shares which remain
unissued and which are not subject to outstanding Awards at the termination of
the Plan shall cease to be subject to the Plan but, until termination of the
Plan, the Company shall at all times make available a sufficient number of
shares to meet the requirements of the Plan.

 

VI.                                ELIGIBILITY

 

Awards may be granted only to persons who, at the time of grant, are employees,
Consultants, or Directors.  An Award may be granted on more than one occasion to
the same person, and, subject to the limitations set forth in the Plan, such
Award may include an Incentive Stock Option, an Option that is not an Incentive
Stock Option, a Restricted Stock Award, or any combination thereof.

 

VII.                            STOCK OPTIONS

 

(a)           Option Period.  The term of each Option shall be as specified by
the Committee at the date of grant; provided, however, that each such Option by
its terms shall not be exercisable after the expiration of ten years from the
date of grant.

 

4

--------------------------------------------------------------------------------


 

(b)           Limitations on Exercise of Option.  An Option shall be exercisable
in whole or in such installments and at such times as determined by the
Committee.

 

(c)           Special Limitations on Incentive Stock Options.  An Incentive
Stock Option may be granted only to an individual who is employed by the Company
or any parent or subsidiary corporation (as defined in section 424 of the Code)
of the Company at the time the Option is granted. To the extent that the
aggregate fair market value (determined at the time the respective Incentive
Stock Option is granted) of stock with respect to which Incentive Stock Options
are exercisable for the first time by an individual during any calendar year
under all incentive stock option plans of the Company and its parent and
subsidiary corporations exceeds $100,000, such Incentive Stock Options shall be
treated as Options which do not constitute Incentive Stock Options. The
Committee shall determine, in accordance with applicable provisions of the Code,
Treasury Regulations and other administrative pronouncements, which of a
Participant’s Incentive Stock Options will not constitute Incentive Stock
Options because of such limitation and shall notify the Participant of such
determination as soon as practicable after such determination.  No Incentive
Stock Option shall be granted to an individual if, at the time the Option is
granted, such individual owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of its parent or
subsidiary corporation, within the meaning of section 422(b)(6) of the Code,
unless (i) at the time such Option is granted the option price is at least 110%
of the Fair Market Value of the Common Stock subject to the Option and (ii) such
Option by its terms is not exercisable after the expiration of five years from
the date of grant.  An Incentive Stock Option shall not be transferable
otherwise than by will or the laws of descent and distribution, and shall be
exercisable during the Participant’s lifetime only by such Participant or the
Participant’s guardian or legal representative.

 

(d)           Option Agreement.  Each Option shall be evidenced by an Option
Agreement in such form and containing such provisions not inconsistent with the
provisions of the Plan as the Committee from time to time shall approve,
including, without limitation, provisions to qualify an Incentive Stock Option
under section 422 of the Code.  Each Option Agreement shall specify the effect
of termination of (i) employment, (ii) the consulting or advisory relationship,
or (iii) membership on the Board, as applicable, on the exercisability of the
Option.  An Option Agreement may provide for the payment of the option price, in
whole or in part, by the delivery of a number of shares of Common Stock (plus
cash if necessary) having a Fair Market Value equal to such option price. 
Moreover, an Option Agreement may provide for a “cashless exercise” of the
Option by establishing procedures satisfactory to the Committee with respect
thereto.  Further, an Option Agreement may provide for the surrender of the
right to purchase shares under the Option in return for a payment in cash or
shares of Common Stock or a combination of cash and shares of Common Stock equal
in value to the excess of the Fair Market Value of the shares with respect to
which the right to purchase is surrendered over the option price therefor
(“Stock Appreciation Rights”), on such terms and conditions as the Committee in
its sole discretion may prescribe.  In the case of any such Stock Appreciation
Right that is granted in connection with an Incentive Stock Option, such right
shall be exercisable only when the Fair Market Value of the Common Stock exceeds
the price specified therefor in the Option or the portion thereof to be
surrendered.  The terms and conditions of the respective Option Agreements need
not be identical.  Subject to the consent of the Participant, the Committee may,
in its sole discretion, amend an outstanding Option Agreement from time to time
in any manner that is not inconsistent with the provisions of the Plan
(including, without limitation, an

 

5

--------------------------------------------------------------------------------


 

amendment that accelerates the time at which the Option, or a portion thereof,
may be exercisable).

 

(e)           Option Price and Payment.  The price at which a share of Common
Stock may be purchased upon exercise of an Option shall be determined by the
Committee but, subject to adjustment as provided in Paragraph IX, such purchase
price shall not be less than the Fair Market Value of a share of Common Stock on
the date such Option is granted.  The Option or portion thereof may be exercised
by delivery of an irrevocable notice of exercise to the Company, as specified by
the Committee.  The purchase price of the Option or portion thereof shall be
paid in full in the manner prescribed by the Committee.  If permitted by
applicable law, the Company may assist a Participant who has received an Option
in the payment of such Option’s purchase price by lending the amount of some or
all of such purchase price to such Participant on such terms and such rates of
interest and upon such security (or unsecured) as shall have been authorized by
or under authority of the Board; provided, however, that the Company may not
under any circumstances lend any amount or otherwise extend credit or arrange
for the extension of credit to any Participant who is a Director or an executive
officer of the Company.  Separate stock certificates shall be issued by the
Company for those shares acquired pursuant to the exercise of an Incentive Stock
Option and for those shares acquired pursuant to the exercise of any Option that
does not constitute an Incentive Stock Option.

 

(f)            Stockholder Rights and Privileges.  The Participant shall be
entitled to all the privileges and rights of a stockholder only with respect to
such shares of Common Stock as have been purchased under the Option and for
which certificates of stock have been registered in the Participant’s name.

 

(g)           Options and Rights in Substitution for Options Granted by Other
Employers.  Options and Stock Appreciation Rights may be granted under the Plan
from time to time in substitution for options held by individuals providing
services to corporations or other entities who become employees, Consultants, or
Directors as a result of a merger or consolidation or other business transaction
with the Company or any Affiliate.

 

VIII.                        RESTRICTED STOCK AWARDS

 

(a)           Forfeiture Restrictions To Be Established by the Committee. 
Shares of Common Stock that are the subject of a Restricted Stock Award shall be
subject to restrictions on disposition by the Participant and an obligation of
the Participant to forfeit and surrender the shares to the Company under certain
circumstances (the “Forfeiture Restrictions”).  The Forfeiture Restrictions
shall be determined by the Committee in its sole discretion, and the Committee
may provide that the Forfeiture Restrictions shall lapse upon (i) the attainment
of one or more performance targets established by the Committee, (ii) the
Participant’s continued employment with the Company or an Affiliate or continued
service as a Consultant or Director for a specified period of time, (iii) the
occurrence of any event or the satisfaction of any other condition specified by
the Committee in its sole discretion, or (iv) a combination of any of the
foregoing.  Each Restricted Stock Award may have different Forfeiture
Restrictions, in the discretion of the Committee.

 

(b)           Other Terms and Conditions.  Common Stock awarded pursuant to a
Restricted Stock Award shall be represented by a stock certificate registered in
the name of the Participant.

 

6

--------------------------------------------------------------------------------


 

Unless provided otherwise in a Restricted Stock Agreement, the Participant shall
have the right to receive dividends with respect to Common Stock subject to a
Restricted Stock Award, to vote Common Stock subject thereto and to enjoy all
other stockholder rights, except that (i) the Participant shall not be entitled
to delivery of the stock certificate until the Forfeiture Restrictions have
expired, (ii) the Company shall retain custody of the stock until the Forfeiture
Restrictions have expired, (iii) the Participant may not sell, transfer, pledge,
exchange, hypothecate or otherwise dispose of the stock until the Forfeiture
Restrictions have expired, and (iv) a breach of the terms and conditions
established by the Committee pursuant to the Restricted Stock Agreement shall
cause a forfeiture of the Restricted Stock Award.  At the time of such Award,
the Committee may, in its sole discretion, prescribe additional terms,
conditions or restrictions relating to Restricted Stock Awards, including, but
not limited to, rules pertaining to the termination of employment or service as
a Consultant or Director (by retirement, disability, death or otherwise) of a
Participant prior to expiration of the Forfeitures Restrictions.  Such
additional terms, conditions or restrictions shall be set forth in a Restricted
Stock Agreement made in conjunction with the Award.

 

(c)           Payment for Restricted Stock.  The Committee shall determine the
amount and form of any payment for Common Stock received pursuant to a
Restricted Stock Award, provided that in the absence of such a determination, a
Participant shall not be required to make any payment for Common Stock received
pursuant to a Restricted Stock Award, except to the extent otherwise required by
law.

 

(d)           Committee’s Discretion to Accelerate Vesting of Restricted Stock
Awards.  The Committee may, in its discretion and as of a date determined by the
Committee, fully vest any or all Common Stock awarded to a Participant pursuant
to a Restricted Stock Award and, upon such vesting, all restrictions applicable
to such Restricted Stock Award shall terminate as of such date.  Any action by
the Committee pursuant to this Subparagraph may vary among individual
Participants and may vary among the Restricted Stock Awards held by any
individual Participant.

 

(e)           Restricted Stock Agreements.   At the time any Award is made under
this Paragraph VIII, the Company and the Participant shall enter into a
Restricted Stock Agreement setting forth each of the matters contemplated hereby
and such other matters as the Committee may determine to be appropriate.  The
terms and provisions of the respective Restricted Stock Agreements need not be
identical. Subject to the consent of the Participant, the Committee may, in its
sole discretion, amend an outstanding Restricted Stock Agreement from time to
time in any manner that is not inconsistent with the provisions of the Plan.

 

IX.                                RECAPITALIZATION OR REORGANIZATION

 

(a)           No Effect on Right or Power.  The existence of the Plan and the
Awards granted hereunder shall not affect in any way the right or power of the
Board or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s or any
Affiliate’s capital structure or its business, any merger or consolidation of
the Company or any Affiliate, any issue of debt or equity securities ahead of or
affecting Common Stock or the rights thereof, the dissolution or liquidation of
the Company or any Affiliate or any sale, lease, exchange or other disposition
of all or any part of its assets or business or any other corporate act or
proceeding.

 

7

--------------------------------------------------------------------------------


 

(b)           Subdivision or Consolidation of Shares; Stock Dividends.  The
shares with respect to which Options may be granted are shares of Common Stock
as presently constituted, but if, and whenever, prior to the expiration of an
Option theretofore granted, the Company shall effect a subdivision or
consolidation of shares of Common Stock or the payment of a stock dividend on
Common Stock without receipt of consideration by the Company, the number of
shares of Common Stock with respect to which such Option may thereafter be
exercised (i) in the event of an increase in the number of outstanding shares
shall be proportionately increased, and the purchase price per share shall be
proportionately reduced, and (ii) in the event of a reduction in the number of
outstanding shares shall be proportionately reduced, and the purchase price per
share shall be proportionately increased.  Any fractional share resulting from
such adjustment shall be rounded up to the next whole share.

 

(c)           Recapitalizations and Corporate Changes.  If the Company
recapitalizes, reclassifies its capital stock, or otherwise changes its capital
structure (a “recapitalization”), the number and class of shares of Common Stock
covered by an Option theretofore granted shall be adjusted so that such Option
shall thereafter cover the number and class of shares of stock and securities to
which the Participant would have been entitled pursuant to the terms of the
recapitalization if, immediately prior to the recapitalization, the Participant
had been the holder of record of the number of shares of Common Stock then
covered by such Option.  If (i) the Company shall not be the surviving entity in
any merger or consolidation (or survives only as a subsidiary of an entity),
(ii) the Company sells, leases or exchanges or agrees to sell, lease or exchange
all or substantially all of its assets to any other person or entity, (iii) the
Company is to be dissolved and liquidated, (iv) any person or entity, including
a “group” as contemplated by Section 13(d)(3) of the 1934 Act, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the outstanding shares of the Company’s voting stock (based upon voting
power), or (v) as a result of or in connection with a contested election of
Directors, the persons who were Directors of the Company before such election
shall cease to constitute a majority of the Board (each such event is referred
to herein as a “Corporate Change”), no later than (x) 10 days after the approval
by the stockholders of the Company of such merger, consolidation,
reorganization, sale, lease or exchange of assets or dissolution or such
election of Directors or (y) 30 days after a Corporate Change of the type
described in clause (iv), the Committee, acting in its sole discretion without
the consent or approval of any Participant, shall effect one or more of the
following alternatives, which alternatives may vary among individual
Participants and which may vary among Options held by any individual
Participant:  (1) accelerate the time at which Options then outstanding may be
exercised so that such Options may be exercised in full for a limited period of
time on or before a specified date (before or after such Corporate Change) fixed
by the Committee, after which specified date all unexercised Options and all
rights of Participants thereunder shall terminate, (2) require the mandatory
surrender to the Company by selected Participants of some or all of the
outstanding Options held by such Participants (irrespective of whether such
Options are then exercisable under the provisions of the Plan) as of a date,
before or after such Corporate Change, specified by the Committee, in which
event the Committee shall thereupon cancel such Options and cause the Company to
pay to each Participant an amount of cash per share equal to the excess, if any,
of the amount calculated in Subparagraph (d) below (the “Change of Control
Value”) of the shares subject to such Option over the exercise price(s) under
such Options for such shares, or (3) make such adjustments to Options then
outstanding as the Committee deems appropriate to reflect such Corporate Change
(provided, however, that the Committee may determine in its sole discretion that
no adjustment is necessary to Options then outstanding), including, without

 

8

--------------------------------------------------------------------------------


 

limitation, adjusting an Option to provide that the number and class of shares
of Common Stock covered by such Option shall be adjusted so that such Option
shall thereafter cover securities of the surviving or acquiring corporation or
other property (including, without limitation, cash) as determined by the
Committee in its sole discretion.

 

(d)           Change of Control Value.  For the purposes of clause (2) in
Subparagraph (c) above, the “Change of Control Value” shall equal the amount
determined in clause (i), (ii) or (iii), whichever is applicable, as follows:
(i) the per share price offered to stockholders of the Company in any such
merger, consolidation, sale of assets or dissolution transaction, (ii) the per
share price offered to stockholders of the Company in any tender offer or
exchange offer whereby a Corporate Change takes place, or (iii) if such
Corporate Change occurs other than pursuant to a tender or exchange offer, the
fair market value per share of the shares into which such Options being
surrendered are exercisable, as determined by the Committee as of the date
determined by the Committee to be the date of cancellation and surrender of such
Options.  In the event that the consideration offered to stockholders of the
Company in any transaction described in this Subparagraph (d) or Subparagraph
(c) above consists of anything other than cash, the Committee shall determine
the fair cash equivalent of the portion of the consideration offered which is
other than cash.

 

(e)           Other Changes in the Common Stock.  In the event of changes in the
outstanding Common Stock by reason of recapitalizations, reorganizations,
mergers, consolidations, combinations, split-ups, split-offs, spin-offs,
exchanges or other relevant changes in capitalization or distributions to the
holders of Common Stock occurring after the date of the grant of any Award and
not otherwise provided for by this Paragraph IX, such Award and any agreement
evidencing such Award shall be subject to adjustment by the Committee at its
discretion as to the number and price of shares of Common Stock or other
consideration subject to such Award.  In the event of any such change in the
outstanding Common Stock or distribution to the holders of Common Stock, or upon
the occurrence of any other event described in this Paragraph IX, the aggregate
number of shares available under the Plan and the aggregate number of shares
that may be issued under the Plan through Incentive Stock Options shall be
appropriately adjusted to the extent, if any, determined by the Committee, whose
determination shall be conclusive.

 

(f)            Stockholder Action.  Any adjustment provided for in the above
Subparagraphs shall be subject to any required stockholder action.

 

(g)           No Adjustments unless Otherwise Provided.  Except as hereinbefore
expressly provided, the issuance by the Company of shares of stock of any class
or securities convertible into shares of stock of any class, for cash, property,
labor or services, upon direct sale, upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, and in any case whether or not
for fair value, shall not affect, and no adjustment by reason thereof shall be
made with respect to, the number of shares of Common Stock subject to Awards
theretofore granted or the purchase price per share, if applicable.

 

9

--------------------------------------------------------------------------------


 

X.                                    AMENDMENT AND TERMINATION OF THE PLAN

 

The Board in its discretion may terminate the Plan at any time with respect to
any shares of Common Stock for which Awards have not theretofore been granted. 
The Board shall have the right to alter or amend the Plan or any part thereof
from time to time; provided that no change in the Plan may be made that would
impair the rights of a Participant with respect to an Award theretofore granted
without the consent of the Participant.

 

XI.                                MISCELLANEOUS

 

(a)           No Right To An Award.  Neither the adoption of the Plan nor any
action of the Board or of the Committee shall be deemed to give an employee,
Consultant, or Director any right to be granted an Option, a right to a
Restricted Stock Award, or any other rights hereunder except as may be evidenced
by an Option Agreement or a Restricted Stock Agreement duly executed on behalf
of the Company, and then only to the extent and on the terms and conditions
expressly set forth therein.  The Plan shall be unfunded.  The Company shall not
be required to establish any special or separate fund or to make any other
segregation of funds or assets to assure the performance of its obligations
under any Award.

 

(b)           No Employment/Membership Rights Conferred.  Nothing contained in
the Plan shall (i) confer upon any employee or Consultant any right with respect
to continuation of employment or of a consulting or advisory relationship with
the Company or any Affiliate or (ii) interfere in any way with the right of the
Company or any Affiliate to terminate his or her employment or consulting or
advisory relationship at any time.  Nothing contained in the Plan shall confer
upon any Director any right with respect to continuation of membership on the
Board.

 

(c)           Other Laws; Withholding.  The Company shall not be obligated to
issue any Common Stock pursuant to any Award granted under the Plan at any time
when the shares covered by such Award have not been registered under the
Securities Act of 1933, as amended, and such other state and federal laws, rules
and regulations as the Company or the Committee deems applicable and, in the
opinion of legal counsel for the Company, there is no exemption from the
registration requirements of such laws, rules and regulations available for the
issuance and sale of such shares.  No fractional shares of Common Stock shall be
delivered, nor shall any cash in lieu of fractional shares be paid.  The Company
shall have the right to deduct in connection with all Awards any taxes required
by law to be withheld and to require any payments required to enable it to
satisfy its withholding obligations.

 

(d)           No Restriction on Corporate Action.  Nothing contained in the Plan
shall be construed to prevent the Company or any Affiliate from taking any
action which is deemed by the Company or such Affiliate to be appropriate or in
its best interest, whether or not such action would have an adverse effect on
the Plan or any Award made under the Plan.  No Participant, beneficiary or other
person shall have any claim against the Company or any Affiliate as a result of
any such action.

 

(e)           Restrictions on Transfer.  An Award (other than an Incentive Stock
Option, which shall be subject to the transfer restrictions set forth in
Paragraph VII(c)) shall not be transferable otherwise than (i) by will or the
laws of descent and distribution, (ii) pursuant to a

 

10

--------------------------------------------------------------------------------


 

qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder, or (iii) with the consent of the Committee.

 

(f)            Governing Law.  The Plan shall be governed by, and construed in
accordance with, the laws of the State of Nevada, without regard to conflicts of
law principles thereof.

 

11

--------------------------------------------------------------------------------